Citation Nr: 0321251	
Decision Date: 08/25/03    Archive Date: 09/02/03

DOCKET NO.  96-42 020A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUE

Entitlement to educational assistance benefits under Chapter 
30, Title 38, United States Code, beyond January 6, 1996.


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

John J. Crowley, Counsel


INTRODUCTION

The veteran served on active duty from March 1977 to March 
1980 and from March 1984 to February 1987.

This appeal arises from a January 1996 decision of the 
Muskogee, Oklahoma Regional Office (RO) of the Department of 
Veterans Affairs (VA) that the veteran was not entitled to 
benefits under Chapter 30 of Title 38, United States Code, 
beyond January 6, 1996.  In April 1998 and January 2003, the 
Board remanded this case to the RO for development.  


FINDINGS OF FACT

1.  The veteran had active service from March 1977 to March 
1980 and from March 1984 to February 1987.

2.  The veteran's adjusted delimiting date is not beyond 
January 6, 1996.

3.  The appellant did not serve a later period of active duty 
nor was he prevented from pursuing or completing his program 
of education due to a disability.


CONCLUSION OF LAW

The veteran's delimiting date for Chapter 30, Title 38, 
United States Code, educational assistance benefits was 
properly adjusted, and the criteria for an extension of the 
delimiting date are not met.  38 U.S.C.A. §§ 3031, 3033 (West 
2002); 38 C.F.R. §§ 21.7050, 21.7051, 21.7142 (2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Initially, the Board notes that on November 9, 2000, the 
President signed into law the Veterans Claims Assistance Act 
of 2000 (VCAA).  Veterans Claims Assistance Act of 2000, Pub. 
L. No. 106-475, 114 Stat. 2096 (2000), now codified at 
38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2002).  This 
newly enacted legislation provides, among other things, for 
notice and assistance to claimants under certain 
circumstances.  VA has issued final rules to amend 
adjudication regulations to implement the provisions of VCAA.  
See 38 C.F.R §§ 3.102, 3.156(a), 3.159 and 3.326(a).  The 
intended effect of the new regulations is to establish clear 
guidelines consistent with the intent of Congress regarding 
the timing and the scope of assistance VA will provide to a 
claimant who files a substantially complete application for 
VA benefits, or who attempts to reopen a previously denied 
claim.  Where laws or regulations change after a claim has 
been filed or reopened and before the administrative or 
judicial process has been concluded, the version most 
favorable to the appellant will apply unless Congress 
provided otherwise or has permitted the Secretary of Veterans 
Affairs to do otherwise and the Secretary has done so.  See 
Karnas v. Derwinski, 1 Vet. App. 308 (1991).  

The Board has taken no development of the evidence pursuant 
to 38 C.F.R. § 19.9(a)(2) in this case.  Thus, the decision 
by the United States Court of Appeals for the Federal Circuit 
in Disabled American Veterans v. Secretary of Veterans 
Affairs, 327 F.3d 1339 (Fed. Cir. 2003), is not applicable.  
The Board therefore finds that it can proceed with this case.  

After reviewing the claims folder, the Board finds that there 
has been substantial compliance with the assistance 
provisions set forth in the new law and regulation.  First, 
in letters to the veteran as well as in the statement of the 
case and supplemental statement of the case, the RO notified 
the veteran of the substance of regulations pertinent to his 
claim, informed him of the reason for which it had denied the 
claim, and provided the appellant an opportunity to present 
argument on the matter.  Second, the appellant has been 
afforded the opportunity to submit all available evidence 
pertinent to the appellant's claim and the Board is not aware 
of any other available evidence that might substantiate that 
claim.  Third, the Board remanded this case on two occasions 
in order to assist the veteran with his claim.  Moreover, in 
the April 2003 supplemental statement of the case, the 
veteran was effectively furnished notice of the types of 
evidence necessary to substantiate his claim as well as the 
types of evidence VA would assist him in obtaining.  See 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  The veteran 
has had the opportunity to present his arguments to the RO at 
a hearing held in December 1998.  The Board therefore finds 
that the notice requirements of the new law and regulation 
have been met.  

The veteran had two periods of active duty.  As noted above, 
he had active service from March 1977 to March 1980 and from 
March 1984 to February 1987.  The first relevant period 
established eligibility for educational assistance benefits 
under chapter 34, title 38, United States Code.  The chapter 
34 program terminated December 31, 1989, and no benefits can 
be paid under that program for training after that date. 38 
U.S.C.A. § 3462(e).  The veteran also had a second relevant 
period of active duty, and pursuant to 38 U.S.C.A. § 
3011(a)(1)(B)(i) has established eligibility for educational 
assistance benefits under chapter 30, title 38, United States 
Code.

The veteran was separated from his second period of active 
duty in February 1987.  The applicable statutes provide a 
ten-year period of eligibility during which an individual may 
use his or her entitlement to educational assistance 
benefits, and that period begins on the date of the veteran's 
last discharge from active duty (February 1997).  38 U.S.C.A. 
§ 3031(a); see also 38 U.S.C.A. § 3033; 38 C.F.R. § 21.7142.  
For individuals whose eligibility is based on 38 U.S.C.A. 
§ 3011(a)(1)(B)(i), however, the ten-year period of 
eligibility is reduced by the amount of time equal to the 
time that the veteran was not serving on active duty during 
the period beginning January 1, 1977, and ending June 30, 
1985.  38 U.S.C.A. § 3031(e); 38 C.F.R. § 21.7050(b).

Many of the facts in this case are not in dispute.  The 
veteran's application for education benefits was received by 
the RO in December 1995.  The claims folder contains 
documents that reflect that the veteran was not on active 
duty continuously during the period beginning January 1, 
1977, and ending June 30, 1985.  The delimiting date for use 
of chapter 30 benefits was adjusted, according to law, by 
subtracting the days the veteran was not on active duty.  
Thus, the veteran was informed that his adjusted delimiting 
date for using his chapter 30 entitlement was not beyond 
January 6, 1996. 

Pursuant to 38 U.S.C.A. § 3031(a) (e); 38 C.F.R. § 
21.7050(b), VA must reduce the ten year period of eligibility 
of any veteran whose eligibility for chapter 30 benefits is 
established under 38 U.S.C.A. § 3011(a)(1)(B)(i) by an amount 
of time equal to the amount of time he or she was not on 
active duty during the period extending from January 1, 1977, 
to June 30, 1985.  The veteran experienced a break in active 
service from March 1980 to March 1984.  The RO, as required 
by law, computed his reduced date and determined that the 
period between the veteran's relevant periods of active duty 
resulted in an adjusted delimiting date that was not beyond 
January 6, 1996. 

An extended period of eligibility may be granted when it is 
determined that the veteran was prevented from initiating or 
completing the chosen program of education within the 
otherwise applicable eligibility period because of a physical 
or mental disability that did not result from the veteran's 
willful misconduct.  It must be clearly established by 
medical evidence that such a program of education was 
medically infeasible. 38 C.F.R. § 21.7051(a)(2).  The 
regulations do not authorize extension of a delimiting period 
for education benefits for any reason other than medical 
infeasibility.  38 C.F.R. § 21.7051(a)(2).

The Board acknowledges the veteran's argument that his 
delimiting date should be later because he was not given the 
correct information in 1994.  At the hearing held before a 
hearing officer at the RO in December 1998, the veteran 
indicated that he contacted the VA in 1994 and was told his 
benefits had expired.  The veteran appears to contend that 
had he been told the correct information he would have 
started school sooner to take advantage of his VA benefits 
or, it appears, applied for VA benefits in 1994.  

The legal criteria governing the payment of education 
benefits are clear and specific, and the Board is bound by 
them.  Even if the RO had not provided the veteran with the 
correct information in 1994, such a mistake would not provide 
a basis for extending the date benefits could be offered.  
Notwithstanding VA's obligation to correctly inform the 
veteran about basic eligibility or ineligibility for chapter 
30 educational assistance benefits, the remedy for breach of 
such obligation could not involve payment of benefits where 
statutory requirements for such benefits are not met.  See 
Harvey v. Brown, 6 Vet. App. 416, 424 (1994).  Inaccurate 
advice would not create any legal right to benefits where 
such benefits are otherwise precluded.  See Shields v. Brown, 
8 Vet. App. 346, 351 (1995); see also McTighe v. Brown, 7 
Vet. App. 29, 30 (1994) ("[e]rroneous advice given by a 
government employee cannot be used to estop the government 
from denying benefits.")

Finally, the Board notes that the appellant did not serve a 
later period of active duty nor was he prevented from 
pursuing or completing his program of education due to a 
disability.  Accordingly, the Board concludes that the 
veteran's delimiting date for chapter 30, title 38, United 
States Code, educational assistance benefits was properly 
adjusted, and the criteria for an extension of the delimiting 
date are not met.  The Board understands that the veteran 
feels that VA did not properly inform him regarding his 
educational benefits.  The Board also acknowledges that the 
veteran has been working diligently to obtain a higher 
education and commends him for his efforts.  Unfortunately, 
the veteran's claim cannot be granted.  As the disposition of 
this claim is based on the law, and not on the facts of the 
case, the claim must be denied based on a lack of entitlement 
under the law.  See Sabonis v. Brown, 6 Vet. App. 426, 430 
(1994).


ORDER

The benefit sought on appeal is denied.


	                        
____________________________________________
	ALAN S. PEEVY
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

